Citation Nr: 0822361	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDINGS OF FACT

1.  Hypertension was not manifest during service, was not 
manifest to a degree of 10 percent within one year of service 
separation, and is unrelated to service.

2.  Hypertension is not causally related to service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).

2.  Hypertension is not proximately due to or the result of 
his service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Where a veteran who served 
for ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as disabling hypertension, to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  In addition, service connection is granted for 
aggravation of a nonservice-connected disability caused by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Although there was an amendment to 38 C.F.R. § 3.310, the 
veteran filed his claim prior to October 10, 2006, the 
effective date of the change.  As such, the older, more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hypertension is defined as a diastolic blood pressure 
predominantly 90mm. or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2007).

In the present case, the veteran contends that his 
hypertension is directly related to exposure to herbicides 
("Agent Orange") during his service in Vietnam.  The Board 
acknowledges that the military records confirm that he served 
in the Republic of Vietnam from October 1965 to August 1966 
and that he is entitled to a regulatory presumption of 
herbicide exposure.  38 C.F.R. § 3.307(a)(6).  However, for 
the reasons discussed below, the Board finds the weight of 
the evidence demonstrates that he did not incur an in-service 
injury or disease of the cardiovascular system or as a result 
of presumed in-service herbicide exposure.  

Of importance, the August 1967 discharge examination 
indicated "normal" heart and vascular system findings.  
While his August 1967 discharge examination did contain a 
blood pressure reading of 130/94, this isolated elevated 
diastolic reading is not indicative of hypertension, defined 
as diastolic readings "predominantly" 90mm or more.  
Significantly, there is no evidence of any other confirmed 
readings taken during service to establish the presence high 
blood pressure or vascular problems.    

Furthermore, service treatment records do not otherwise show 
any complaints, findings, a diagnosis, or treatment for high 
blood pressure so as to warrant a finding of hypertension in 
service.  See 38 C.F.R. § 4.104, DC 7101 (Note 1) (providing 
that "[h]ypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days).  Because the weight of the evidence 
does not suggest more than a single instance of an elevated 
diastolic reading upon discharge, the Board finds that the 
veteran did not incur an in-service injury or disease of the 
cardiovascular system.  

The Board further finds that the veteran's hypertension did 
not manifest to a degree of 10 percent within one year of 
service separation in August 1967.  Although disabling 
hypertension is recognized as a chronic disease that is 
subject to presumptive service connection analysis pursuant 
to 38 C.F.R. § 3.309(a), the records do not indicate the 
manifestation of hypertension within the statutorily defined 
one-year period following service separation in August 1967.  

Rather, the evidence of record indicates that he first was 
first diagnosed with hypertension in 1977, approximately 10 
years after separation from service in August 1967.  There is 
no evidence of, and the veteran does not allege, reports or 
symptoms of high blood pressure prior to his diagnosis in 
1977.  Therefore, the Board finds that the presumption of 
service incurrence for disabling hypertension that manifests 
to a degree of 10 percent within one year of service 
separation does not apply.  38 C.F.R. §§ 3.307, 3.309.  

Next, the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence shows that a veteran had a chronic 
condition in service and still has such a condition.  
Specifically, the evidence does not show, and the veteran has 
not alleged, that similar symptoms continued after his 
separation from service in August 1967.  Rather, he focuses 
primarily on the association between diabetes and 
hypertension, discussed below.

Nonetheless, the Board has considered the absence of 
treatment for and complaints of hypertension for almost 10 
years after separation from service and finds the absence of 
evidence highly probative of a lack of continuity of 
symptomatology, which weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

For these reasons, the Board finds that symptoms reasonably 
related to hypertension were not continuous after service and 
did not manifest for many years after service.  Thus, the 
requirements of chronicity and continuity of similar symptoms 
after service for a chronic disease cannot be established to 
support a statutory finding of service connection pursuant to 
38 U.S.C.A. § 3.303(b).  

Next, the Board finds that the veteran's currently-diagnosed 
hypertension is unrelated to service.  Specifically, there 
are no medical opinions or competent evidence causally 
relating his hypertension to active service.  In a February 
2001 VA treatment record, the examiner noted elevated blood 
pressure and indicated that the high blood pressure could be 
related to the Vioxx prescription the veteran was taking for 
a nonservice-connected knee condition (his claim for service 
connection for a knee disability was denied in an October 
2005 rating decision).  The February 2001 treatment report 
and the remaining medical evidence of record did not 
otherwise indicate a service-related cause.    

The Board has considered the veteran's statements asserting a 
relationship between his currently-diagnosed hypertension and 
exposure to herbicides in active duty service.  He is 
competent to report symptoms of his disorder because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Moreover, to the extent that the veteran indicates his 
exposure to "Agent Orange" in Vietnam caused his current 
disability, hypertension is not a disease that will be 
presumed to have been incurred as a result of exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e).  Therefore, 
exposure to herbicides, standing alone and without medical 
evidence relating the herbicide exposure to the veteran's 
hypertension, is insufficient to establish a medical nexus.   

Since there is no evidence of hypertension in service, no 
indication of hypertension for many years thereafter, and no 
competent medical evidence linking the veteran's hypertension 
to herbicides or to any other aspect of his active duty, the 
Board finds that the evidence demonstrates that his present 
disability of hypertension is unrelated to service.  Thus, 
the requirements necessary to establish direct service 
connection have not been met.  

Next, the Board has also considered whether the veteran's 
hypertension is proximately due to or the result of his 
service-connected diabetes mellitus so as to warrant a grant 
of secondary service connection.  See Lanthan v. Brown, 7 
Vet. App. 359, 365 (1995).  After a review of all the 
evidence of record, the Board finds that hypertension is not 
causally related to service-connected diabetes mellitus.  
According a VA diabetes assessment and history report, he was 
diagnosed with diabetes in 1999.  Since he reported a 
diagnosis of hypertension in 1977, more than 20 years before 
he was diagnosed with diabetes mellitus, the Board finds that 
his hypertension pre-existed his service-connected diabetes.  

Furthermore, there is no competent medical evidence 
suggesting that his hypertension was caused or aggravated by 
his diabetes.  Again, a February 2001 VA treatment record 
reported the possibility that Vioxx was causing his elevated 
blood pressure.  Even though it is noted that the examiner 
reviewed the patient's medical history and was aware of his 
diabetes, nothing in the February 2001 treatment report or 
other medical evidence of record indicates a connection 
between the two diagnoses.  For the reasons set forth above, 
the Board finds that hypertension is not proximately due to 
or the result of his service-connected diabetes mellitus.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  As the weight of the evidence is 
against the veteran's claim for service connection for 
hypertension, including as secondary to diabetes mellitus, 
the Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit dates of in-service medical treatment, 
statements form known persons regarding the disability, 
records from service medical personnel, employment physical 
examinations, medical evidence, pharmacy records, and 
insurance examination reports.   

Importantly, the veteran has not alleged that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Moreover, because the service connection claim is being 
denied, and no effective date will be assigned, the Board 
finds that there can be no possibility of any prejudice to 
the veteran under the holding in Dingess.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained VA treatment records and 
service records pertinent to the issue on appeal.  
Additionally, the veteran submitted statements and private 
treatment records in support of his claim.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


